Per Curiam.

There is no statutory authority for the institution in this court of a proceeding such as the instant one with respect to the matter herein presented. United States Wall Paper Co. v. Industrial Commission, 132 Ohio St., 372. Section 4123.37, Revised Code, provides petitioners an adequate remedy in the ordinary course of the law by way of appeal to the Court of Common Pleas.
The motion to dismiss is sustained.

Case dismissed.

Taut, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.